         Case 3:18-cv-00283-SB          Document 92-3   Filed 02/14/19    Page 1 of 7




                               IN THE UNITED STATES DISTRICT

                                 COURT FOR THE DISTRICT OF

                                 OREGON PORTLAND DIVISION


STAY FROSTY ENTERPRISES LLC,                         Case No. 3:18-cv-00283-SB
an Oregon Limited Liability Company,

        Plaintiff,

v.                                                        Exhibit 3


AMAZON.COM INC., a Delaware Corporation;
TEESPRING.COM INC., a Delaware Corporation;
SUNFROG LLC, a Michigan Limited Liability
Company, and SPREADSHIRT INC., a Delaware
Corporation,




James Edwin Bailey, III (922008)                          Robert T. Cruzen (080167)
Bailey & Yarmo LLP                                        Klarquist Sparkman, LLP
Attorney for Plaintiff Stay Frosty Enterprises LLC        Attorneys for Defendant Amazon
780 NW York Drive                                         One World Trade Center
Bend, OR 97701                                            121 SW Salmon Street, Ste. 1600
541-317-9000                                              Portland, OR 97204
jbailey@byllp.com                                         503-595-5300
                                                          rob.cruzen@klarquist.com

David H. Madden (080396)                                  John A. Di Giacomo (P73056)
Mersenne Law                                              Eric W. Misterovich (P73422)
Attorney for Sunfrog LLC                                  Revision Legal LLC
9600 SW Oak Street, Ste. 500                              444 Cass Street, Ste. D
Tigard, OR 97223                                          Traverse City, MI 49684
503-224-3745                                              231-714-0100
dhm@mersenne.com                                          john@rivisionlegal.com
                                                          eric@rivisionlegal.com

Anthony Weibell (238850)                                  Casey M. Nokes (076641)
Wilson Sonsini Goodrich & Rosati                          Cable Huston LLP
Attorney for Teespring.com Inc.                           Attorney for Spreadshirt Inc.
701 Fifth Ave., Suite 5100                                1001 SW 5th Avenue, Ste. 2000
Seattle WA 98104                                          Portland, OR 97201-1136
206-883-2500                                              503-224-3092
tglass@wsgr.com                                           cnokes@cablehuston.com
        Case 3:18-cv-00283-SB           Document 92-3        Filed 02/14/19     Page 2 of 7




SUNFROG URLS

Navy Snipe - https://www.sunfrog.com/LifeStyle/142297990-1111605471.html

Submarine Grim Reaper - https://www.sunfrog.com/LifeStyle/145329606-1179241090.html

Sea Is Ours - https://www.sunfrog.com/LifeStyle/144467485-1159151581.html

Navy Rate and Rank - https://www.sunfrog.com/LifeStyle/141961599-1103775804.html

Per the screenshot below the top row last one on the right, and everything from row 2 item two to the
bottom of this page.
         Case 3:18-cv-00283-SB           Document 92-3   Filed 02/14/19   Page 3 of 7




All items on this page.




Top row. Second row items 1-3 left to right.




Tested Tried and Trued - https://www.sunfrog.com/LifeStyle/142312815-1111942346.html
         Case 3:18-cv-00283-SB           Document 92-3        Filed 02/14/19      Page 4 of 7




Top row last item on right. Entire row 2 and 3.




Navy Snipe A Gang – Product SKU – 76195458 (You have a copy of this image with the URL at the top of
the page that can be provided to Sunfrog.

Jolly Roger - https://www.sunfrog.com/Black-Guys-Tee-SAILORS-261464300.html

Sniper One Shot One Kill - Product SKU – 7672823 (You have a copy of this image with the URL at the top
of the page that can be provided to Sunfrog.

Gunner’s Mate *NEW INFRINGEMENT* - Product SKU – 82217617 (You should have a copy of this image
with the URL at the top of the page that can be provided to Sunfrog. If not let me know. I do have a copy
of the screenshot. The product ID above should help though.

Also located it here - https://www.sunfrog.com/Black-Guys-Tee-US-Army-Munitions--82226221.html




US Veteran - https://www.sunfrog.com/110212796-313056294.html

Vietnam Dragon - https://www.sunfrog.com/LifeStyle/141326837-1090186676.html

Corpsman Est 1895 - https://www.sunfrog.com/LifeStyle/143142041-1128730736.html

Seabees - https://www.sunfrog.com/LifeStyle/142256317-1110728814.html
        Case 3:18-cv-00283-SB      Document 92-3     Filed 02/14/19   Page 5 of 7




Ours also

https://www.sunfrog.com/LifeStyle/142218813-1109931082.html

https://www.sunfrog.com/LifeStyle/143643812-1138166933.html

https://www.sunfrog.com/LifeStyle/145162524-1175274771.html

https://www.sunfrog.com/LifeStyle/145213229-1176353979.html
https://www.sunfrog.com/110212985-313062960.html
             Case 3:18-cv-00283-SB              Document 92-3          Filed 02/14/19   Page 6 of 7

                                               Wednesday, February 13, 2019 at 1:51:28 PM Eastern Standard Time

Subject: Fwd: Sunfrog - Please have them take down this item
Date: Monday, January 7, 2019 at 1:50:07 PM Eastern Standard Time
From: David Madden
To:      Eric Misterovich, John Di Giacomo




-------- Forwarded Message --------
Subject: Sunfrog - Please have them take down this item
Date: Mon, 7 Jan 2019 08:36:03 -0800
From: Daniel DiCicco <dan@sellwoodlegal.com>
To: dhm@mersenne.com

Hi Dave -

Can you please have your client take this item lisLng down?
hOps://www.sunfrog.com/purple-ladies-tee-corpsman-girl-62886215-p.html

This work contains one of the copyrights at issue in the suit. My client
believes that this is the last one that has not been taken down.

Thanks.

--
*Daniel DiCicco *| AOorney

*DiCicco Legal*

205 SE Spokane Street, Suite 300 | Portland, OR 97202

*T* (503) 967-3996 | Web <hOp://www.diciccolegal.com/>



*CONFIDENTIALITY NOTICE:* The informaLon contained in this transmission is
conﬁdenLal. It may also be subject to the aOorney-client privilege or be
privileged work product or proprietary informaLon. This informaLon is
intended for the exclusive use of the addressee(s). If you are not the
intended recipient, you are hereby noLﬁed that any use, disclosure,
disseminaLon, distribuLon (other than to the addressee(s)), copying or
taking of any acLon because of this informaLon is strictly prohibited.




                                                                                                         Page 1 of 1
             Case 3:18-cv-00283-SB          Document 92-3        Filed 02/14/19   Page 7 of 7

                                           Wednesday, February 13, 2019 at 1:51:52 PM Eastern Standard Time

Subject: Fwd: One more takedown
Date: Monday, January 7, 2019 at 1:50:44 PM Eastern Standard Time
From: David Madden
To:      Eric Misterovich, John Di Giacomo



-------- Forwarded Message --------
Subject: One more takedown
Date: Mon, 7 Jan 2019 08:54:31 -0800
From: Daniel DiCicco <dan@sellwoodlegal.com>
To: dhm@mersenne.com <dhm@mersenne.com>

Hi Dave -

Here is another.

hVps://www.sunfrog.com/black-hoodie-us-consZtuZon-oath-marine-corps-shirt-1365263474.html

--
*Daniel DiCicco *| AVorney

*DiCicco Legal*

205 SE Spokane Street, Suite 300 | Portland, OR 97202

*T* (503) 967-3996 | Web <hVp://www.diciccolegal.com/>



*CONFIDENTIALITY NOTICE:* The informaZon contained in this transmission is
conﬁdenZal. It may also be subject to the aVorney-client privilege or be
privileged work product or proprietary informaZon. This informaZon is
intended for the exclusive use of the addressee(s). If you are not the
intended recipient, you are hereby noZﬁed that any use, disclosure,
disseminaZon, distribuZon (other than to the addressee(s)), copying or
taking of any acZon because of this informaZon is strictly prohibited.




                                                                                                     Page 1 of 1
